Citation Nr: 1045473	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.

2.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes.

3.  The Veteran's current bilateral hearing loss is etiologically 
related to exposure to acoustic trauma in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for bilateral hearing loss has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a) (2010); see also 38 
U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Veteran asserts that his current bilateral 
hearing loss is the result of noise exposure while serving as an 
airman in the United States Air Force and being exposed to loud 
jet engine noises in service.  See May 2008 Tinnitus 
Questionnaire.  

First addressing the question of current disability, the Board 
finds that the Veteran has bilateral hearing loss disability.  An 
April 2008 private audiological examination and a July 2008 VA 
audiological examination results establish hearing loss 
"disability" in each ear as defined in 38 C.F.R. § 3.385.  

In April 2008, on private audiological examination, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 10, 10, 20, 55, and 65, 
respectively, with an average puretone threshold of 37.50 
decibels.  Puretone thresholds at the test frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 10, 30, 
65, and 70 decibels, respectively, with an average puretone 
threshold of 43.75 decibels.  

The April 2008 private audiogram results were provided in graph 
form, and the Board has depicted the numerical results from the 
graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing).  

In July 2008, on VA audiological examination, puretone thresholds 
at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the right ear were 15, 20, 45, 60, and 70 decibels, 
respectively, with an average puretone threshold of 48.75 
decibels.  The speech recognition score for the right ear was 88 
percent.  Puretone thresholds at the test frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 35, 
65, and 75 decibels, respectively, with an average puretone 
threshold of 47.5 decibels.  The speech recognition score for the 
left ear was 88 percent.  

On the question of in-service injury or disease, the Board finds 
that the Veteran is shown to have been exposed to the injury of 
acoustic trauma in service.  In May 2008, the Veteran stated he 
was exposed to loud noises associated with jet engines while in 
service.  See May 2008 VA Form 21-526.  In a May 2008 Rating 
Decision, VA granted service connection for tinnitus based on 
VA's finding of the Veteran's exposure to military noise from jet 
engines during service.  

The Veteran served as an instrument repairman in service.  See VA 
Form DD-214.  On service entrance audiological examination, in 
June 1962, puretone thresholds at the test frequencies of 500, 
1000, 2000, and 4000 Hertz in the right ear were 25, 15, 10, and 
0 decibels, respectively.  Puretone thresholds at the test 
frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear 
were 25, 15, 10, and 0 decibels, respectively.  On service 
separation audiological examination, in October 1963, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 20, 15, 15, 20, and 20 decibels, 
respectively.  Puretone thresholds at the test frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 
15, 20, 20, and 15 decibels, respectively.  It should be noted 
that puretone thresholds have been converted from ASA units to 
ISO units.

The Board further finds that the weight of the competent evidence 
is at least in relative equipoise on the question of whether the 
Veteran's current bilateral hearing loss disability is related to 
exposure to acoustic trauma in service.  Although the Veteran was 
not specifically diagnosed with hearing loss of either ear in 
active service, such was not required.  The evidence of record 
demonstrates acoustic trauma in service, and some worsening of 
hearing loss in both ears during service, as reflected by higher 
puretone thresholds for specific frequencies in both the right 
and left ear at service separation.  The Board finds that such 
audiometric threshold increases in hearing loss at various 
frequencies in both ears during service reflects evidence of 
"chronic" symptoms of hearing loss in service, as contemplated 
by 38 C.F.R. § 3.303(b).  With chronic disease as such in 
service, "subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes."  38 C.F.R. 
§ 3.303(b). 

In addition to chronic symptoms of hearing loss in service, 
competent evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  In the April 2008 private 
audiological examination, which weighs in favor of the Veteran's 
claim, the examiner opined that the Veteran's current bilateral 
hearing loss had its onset during service, due to exposure to the 
noise of loud jet engines.  The opinion was based in part on the 
fact that the Veteran had not been exposed to any significant 
amount of noise since service, was based on review of some of the 
Veteran's service records, and on the reasoning that the type and 
degree of Veteran's hearing level on the audiogram was consistent 
with noise-induced hearing loss.

In the July 2008 VA audiological examination, which weighs 
against the Veteran's claim, the examiner opined that, even 
conceding the Veteran's in-service exposure to acoustic trauma, 
the Veteran's current hearing loss was not likely related to his 
exposure to noise in service.  This opinion was based on the 
reasoning that the Veteran had normal hearing at the time of his 
separation from active duty; that exposure to impulse sounds or 
continuous exposure can cause a temporary threshold shift; that 
the damage is done when exposed to noise; the hearing loss is 
permanent only if the hearing does not recover completely from a 
temporary threshold shift, such that a normal audiogram 
subsequent to the noise exposure would verify that the hearing 
had recovered without permanent loss.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of a veteran's claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 
Vet. App. 181, 186 (2005) (rejecting medical opinions that did 
not indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and did 
not provide any supporting clinical data).  The Court has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

The April 2008 private audiological opinion supporting the 
Veteran's claim is competent and probative medical evidence 
because it is factually accurate, as it appears Dr. C. F. was 
informed of all relevant evidence in this case, fully 
articulated, and is supported by a sound reasoning for the 
conclusion.  The negative July 2008 VA audiological opinion was 
reportedly based upon a claims file review and also provided 
sound reasons for the opinion.  The Board finds that the weight 
of the competent evidence is at least in relative equipoise on 
the question of whether the Veteran's bilateral hearing loss 
disability is related to exposure to acoustic trauma in service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. For these reasons, and resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


